Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/15/2022 has been entered.

Status of claims
The amendment filed on 03/15/2022 is acknowledged. Claims 10, 19, 27, 28, and 32 have been canceled and claims 1-8, 12, 17, and 20-22 have been withdrawn. Claims 9, 11, 13-16, 18, 23-26, 29-31, and 33-41 are under examination in the instant office action. 

Rejections withdrawn
Applicant’s amendments and arguments filed on 03/15/2022 are acknowledged and have been fully considered. Any rejection and/or objection not specifically addressed below is herein withdrawn. The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set of rejections and/or objections presently being applied to the instant application. 

Rejections maintained
The following rejections of the claims are maintained for reasons of record and the following. The rejections are modified based on the amendments (underlined). The text of the section of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 9, 14, 15, 23, 26, 27, 31, 33, and 37-41 are rejected under 35 U.S.C. 103(a) as being unpatentable over Cartier et al. (EP 2781652 A1).
Cartier et al. teach a wet-laid nonwoven for medical, etc., having a basis weight of 40-160 g/m2 (grammage) and a tear index of >5 mNm2/g and advantageously 5-15 mNm2/g (ISO standard 1974-1990 E) comprising nonwoven fabric substrate (the gauze according to the instant specification page 28, line 7-32) of long fibers made from a mixture of synthetic and natural fibers such as polypropylene and cellulose impregnated with nanofibrillar cellulose (NFC) for its entire thickness with 
the NFC being from wood with a diameter of the order of 20 nm and length of 0.1-1 μm; 
wherein the nonwoven fabric has a thickness:weight per unit of surface area (grammage) ratio of between 2 and 6 cm3/g, more advantageously of the order of 4.5 cm3/g, the nonwoven fabric is prepared by soaking nonwoven with NFC in water suspension followed by drying and exemplified a nonwoven with a grammage of 71.7 g/m2 and tear index of 10.72 mNm2/g and drying with glazing machine in example 2-3b (entire reference, especially abstract, paragraph 1-4, 11-13, 19, 24, 25, 27, 28, 33, 34, 40, 44, 45, 50, 51, 53, 56, 59, 62, 66, 81, and claims 1, 4-6, 9, 12, 14, and 15). The density of the wet-laid nonwoven is calculated to be 0.167-0.5 g/cm3 (167-500 kg/m3) based on the thickness:weight per unit of surface area (grammage) ratio of between 2 and 6 cm3/g (density=grammage/thickness).
With regard to the limitation of the product being packed in claim 39, it would be reasonable to assume the medical wet-laid nonwoven taught by Cartier et al. being packed; or alternatively, can be packed, i.e., it is not inventive to pack a medical product after production. 
Cartier et al. do not specify the exact same length and density of the NFC and tear index of the medical nonwoven (product).
This deficiency is cured by the rationale that a prima facie case of obviousness exists where the claimed ranges and prior art ranges lies inside or do not overlap but are close enough that one skilled in the art would have expected them to have the same properties, such as in the instant rejection. 
A prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. In the instant case, the claimed range of length of the NFC is exceeding 1 μm and the range of length of the NFC taught in the prior art is 0.1-1 μm and therefor, close enough to the claimed range while the NFC taught by prior art have the same enhanced mechanical strength such as tear index on non-woven fabric as the claimed NFC, i.e., having the same property. Furthermore, according to the instant specification, the length of NFC “may exceed 1 μm” (the full paragraph on page 8), i.e., ≤1 μm is also suitable.
The claimed range of density of the medical product is 300-700 kg/m3 and the range of range of density of the medical product taught in the prior art is 67-500 kg/m3 by weight and therefor, overlaps with the claimed range. The density of the medical product is not specified as bulk density according to ISO 534. As a practical matter, the Patent and Trademark Office is not equipped to conduct experimentation in order to determine whether Applicants’ indented material differs and, if so, to what extent, from that of the discussed reference. Therefore, with the showing of the reference, the burden of establishing non-obviousness by objective evidence is shifted to the Applicants.
The claimed range of product tear index is 15-70 mNm2/g and 19-55 mNm2/g (claims 9 and 37) and the range of product tear index taught in the prior art is>5 mNm2/g and therefor, includes the claimed range. Furthermore, according to the instant specification, the tear index of the product of 10-100 mNm2/g being suitable (the first paragraph on page 31) and tear index of the product of 10-100 mNm2/g was previously claimed (11/12/2021). Thus, the criticality of 15-70 mNm2/g and 19-55 mNm2/g tear index over >5 mNm2/g is not established.

Response to Applicants’ arguments:
Applicants argue that Cartier et al. teach non-woven (before being impregnated with nanofibrillar) with a tear index of 0.21-0.22 mNm2/g in paragraph 85 which is weaker than the pre-formed gauze of the instant invention 
However, this argument is not deemed persuasive. Paragraph 85 of Cartier et al. (also paragraph 78 and 88) is an illustration of NFC improving tear index of a non-woven from 0.21 mNm2/g to 5.83 mNm2/g and 10.72 mNm2/g with 2700% and 5100% increase (proportional to NFC% incorporated). 
The inventive concept of both the prior art (Cartier et al.) and the instant application are the same: improving the mechanical properties of a gauze with NFC treatment for the same purpose of medical use. Thus, with the knowledge of post-treatment tear index increase from tear index of pre-treatment being proportional to NFC% incorporated taught by Cartier et al., i.e., the higher the pre-treatment tear index and/or the higher NFC%, the higher the post-treatment tear index; it would have been customary for an artisan of ordinary skill to determine the optimal pre-treatment tear index in order to best achieve the desired results of post-treatment tear index. Thus, absent some demonstration of unexpected results from the claimed parameters, this optimization of pre-treatment tear index would have been obvious at the time of Applicants' invention. See MPEP 2144.05: 
[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.
Also, the gauzes taught by Cartier et al. are not limited to the gauze with a tea index of 0.21 mNm2/g (polyacrylic acid), the gauzes taught by Cartier et al. can be any nonwoven natural and/or synthetic fiber (paragraph 12, 18-20, and 24-32) and thus would encompass gauzes of many different materials with wide range of tear index.

Respectfully, applicants’ arguments are not persuasive. The predictable and expected result of the claimed composition remains predictable and expected in the absence of evidence to the contrary. Accordingly, the claims remain rejected for at least these reasons and the reasons of record.

Claim 34 and 35 are rejected under 35 U.S.C. 103(a) as being unpatentable over Cartier et al. (EP 2781652 A1) as evidenced by Glazing (https://fashion-history.lovetoknow.com/fabrics-fibers/glazing).
The teachings of Cartier et al. are discussed above and applied in the same manner. According to “Glazing” the process of glazing is through pad rollers (the paragraph under “The process”), i.e., pressed between rollers and defined as nip.

Response to Applicants’ arguments:
Applicants argue that Glazing relates to glazing textile, not the method of making the instant medical product.
However, this argument is not deemed persuasive. Glazing” is an evidentiary reference to provide known information of “glazing machine” taught by Cartier et al. (paragraph 81 and 91), not a prior art.

Respectfully, applicants’ arguments are not persuasive. The predictable and expected result of the claimed composition remains predictable and expected in the absence of evidence to the contrary. Accordingly, the claims remain rejected for at least these reasons and the reasons of record.

Claims 9, 11, 13-16, 18, 23, 24-27, 20-31, 33, and 36-41 are rejected under 35 U.S.C. 103(a) as being unpatentable over Cartier et al. (EP 2781652 A1) in view of Laukkanen et al. (WO 2014/128354 A1).
The teachings of Cartier et al. are discussed above and applied in the same manner. Cartier et al. also teach the wet-laid nonwoven comprising additives (paragraph 40).
Cartier et al. do not specify the exact same density of the NFC in claim 38 and product tear index in claims 9 and 37.
This deficiency is cured by the rational that a prima facie case of obviousness exists where the claimed ranges overlap with or lies inside the prior art ranges, such as in the instant rejection.
The claimed range of density of the medical product is 300-700 kg/m3 and the range of range of density of the medical product taught in the prior art is 67-500 kg/m3 by weight and therefor, overlaps with the claimed range. The density of the medical product is not specified as bulk density according to ISO 534. As a practical matter, the Patent and Trademark Office is not equipped to conduct experimentation in order to determine whether Applicants’ indented material differs and, if so, to what extent, from that of the discussed reference. Therefore, with the showing of the reference, the burden of establishing non-obviousness by objective evidence is shifted to the Applicants. 
The claimed range of product tear index is 15-70 mNm2/g and 19-55 mNm2/g (claims 9 and 37) and the range of product tear index taught in the prior art is>5 mNm2/g and therefor, includes the claimed range. Furthermore, according to the instant specification, the tear index of the product of 10-100 mNm2/g being suitable (the first paragraph on page 31) and tear index of the product of 10-100 mNm2/g was previously claimed (11/12/2021). Thus, the criticality of 15-70 mNm2/g and 19-55 mNm2/g tear index over >5 mNm2/g is not established.
Cartier et al. do not specify: i) the exact same length of the NFC (claim 9); ii) NFC being oxidized and anionically chemically modified (claim 25); iii) the viscosity of the NFC (claims 11 and 24); and iv) the additives including a therapeutic agent (claim 16).
These deficiencies are cured by Laukkanen et al. who teach hydrogel of bundles of plant derived nanofibrillar cellulose (NFC-N) or NFC treated with TEMPO-mediated oxidation (2,2,6,6-tetramethylpiperidine-1-oxy radical, also anionically chemically (NFC-L) being incorporated in a gauze or non-woven material for making wound treatment (page 8, line 19-29, page 10, line 35-38, page 12, line 25-35, and page 21, line 31-34 and claims 1-5, 7-9, 13, and 15) which further comprising bioactive agents (page 18, line 18-34, claim 11), i.e., wound dressing, with:
the diameter and length of NFC being 2-200 nm and 0.5-10 μm, respectively, (page 14, line 5-21);
the diameter and length of NFC-N and zero shear viscosity and yield stress of  [NFC-N] @0.5% by weight in water being 7 nm, several μm, 8000 Pa.s, and a of 5 Pa, respectively and the diameter and length of NFC-L and zero shear viscosity and yield stress of  [NFC-L] @0.8% by weight in water being 2-6 nm, 500-2000 nm, 35000 Pa.s, and a of 22 Pa, respectively, (page 16, line 25-38, page 27, line 26 - page 28, line 9);
and the viscosity being > about 100 Pa.s at a shear rate of 10 rpm (0.167 s-1) at a [NFC-L] of 0.5% by weight in water (figure 2), i.e., >> about 100 Pa.s at shear rate 10 rpm for a [NFC-L] of 0.8% by weight in water.
It would have been prima facie obvious at the time of the invention to a person of ordinary skill in the art to combine the teachings in Cartier et al. and Laukkanen et al. to replace the NFC in the composition taught by Cartier et al. with the NFC with the length of 0.5-10 μm taught by Laukkanen et al. NFC with a length of 0.5-10 μm being suitable for wound treatment was well known to a person of ordinary skill in the art at the time of the invention. The motivation for replacing it flows from both having been used in the prior art, and from both being recognized in the prior art as useful for the same purpose as a wound dressing material. Furthermore, according to the instant specification, the length of NFC “may exceed 1 μm” (the full paragraph on page 8), i.e., ≤1 μm is also suitable.
It would have been prima facie obvious at the time of the invention to a person of ordinary skill in the art to combine the teachings in Cartier et al. and Laukkanen et al. to specify NFC in the composition taught by Cartier et al. being non-treated (NFC-N) or oxidized with TEMPO (NFC-L) with the viscosity characteristic taught by Laukkanen et al. of NFC-N or NFC-L. Both NFC and TEMPO oxidized NFC being suitable for wound treatment was well known to a person of ordinary skill in the art at the time of the invention. The motivation for specifying it flows from both having been used in the prior art, and from both being recognized in the prior art as useful for the same purpose as a wound dressing material.
It would have been prima facie obvious at the time of the invention to a person of ordinary skill in the art to combine the teachings in Cartier et al. and Laukkanen et al. to specify additives in the composition taught by Cartier et al. including bioactive agent. Incorporating bioactive agents in wound treatment composition comprising NFC was well known to a person of ordinary skill in the art at the time of the invention. The motivation for specifying it flows from it having been used in the prior art, and from it being recognized in the prior art as useful for the same purpose of wound treatment.
	
	
Response to Applicants’ arguments:
Argument regarding this 103 rejection is basically the same as the previous response, thus the response discussed previously applies here as well and is not persuasive for reason discussed above.

Claim 34 and 35 are rejected under 35 U.S.C. 103(a) as being unpatentable over Cartier et al. (EP 2781652 A1) and Laukkanen et al. (WO 2014/128354 A1) as evidenced by Glazing (https://fashion-history.lovetoknow.com/fabrics-fibers/glazing).
The teachings of Cartier et al. are discussed above and applied in the same manner. According to “Glazing” the process of glazing is through pad rollers (the paragraph under “The process”), i.e., pressed between rollers and defined as nip.

Response to Applicants’ arguments:
Argument regarding the 103 rejection is basically the same as the above rejection, thus the response discussed above applies here as well and is not persuasive for reason discussed above.

Claims 9, 11, 13-16, 18, 24-27, 29, 30, 31, 33, and 36-41 are rejected under 35 U.S.C. 103(a) as being unpatentable over Laukkanen et al. (WO 2014/128354 A1) in view of Cartier et al. (EP 2781652 A1).
The teachings of Laukkanen et al. are discussed above and applied in the same manner. With regard to the limitation of the product being packed in claim 39, it would be reasonable to assume the medical wet-laid nonwoven taught by Cartier et al. being packed; or alternatively, can be packed, i.e., it is not inventive to pack a medical product after production. 
Laukkanen et al. do not specify: i) the same soaking and dewatering steps in incorporating NFC hydrogel in a gauze or non-woven material; ii) the grammage of the gauze product in claims 14 and 26, the tear index of the gauze product in claim 36, and the bulk density of the gauze product in claim 38.
These deficiencies are cured by Cartier et al. whose teachings are discussed above and applied in the same manner.
It would have been prima facie obvious at the time of the invention to a person of ordinary skill in the art to combine the teachings in Laukkanen et al. and Cartier et al. to specify incorporating NFC hydrogel (NFC water suspension) in a gauze or non-woven material as wound dressing taught by Laukkanen et al. including a soaking step and a dewatering step. Incorporating NFC water suspension in a gauze or non-woven material as wound dressing including a soaking step and a dewatering step was well known to a person of ordinary skill in the art at the time of the invention. The motivation for specifying it flows from its having been used in the prior art, and from its being recognized in the prior art as useful for the same purpose.
It would have been prima facie obvious at the time of the invention to a person of ordinary skill in the art to combine the teachings in Laukkanen et al. and Cartier et al. to specify the grammage, the tear index, and the bulk density of the gauze product taught by Laukkanen et al. being 40-160 g/m2 or 71.7 g/m2, 5-15 mNm2/g or 10.72 mNm2/g, and 167-500 kg/m3, respectively. A wound-treating NFC impregnated nonwoven gauze having grammage, tear index, and bulk density of 40-160 g/m2 or 71.7 g/m2, 5-15 mNm2/g or 10.72 mNm2/g, and 167-500 kg/m3, respectively, was well known to a person of ordinary skill in the art at the time of the invention. The motivation for specifying it flows from its having been used in the prior art, and from its being recognized in the prior art as useful for the same purpose. The claimed range of product tear index is 15-70 mNm2/g and 19-55 mNm2/g (claims 9 and 37) and the range of product tear index taught in the prior art is>5 mNm2/g and therefor, includes the claimed range. Furthermore, according to the instant specification, the tear index of the product of 10-100 mNm2/g being suitable (the first paragraph on page 31) and tear index of the product of 10-100 mNm2/g was previously claimed (11/12/2021). Thus, the criticality of 15-70 mNm2/g and 19-55 mNm2/g tear index over >5 mNm2/g is not established.
Laukkanen et al. do not specify the same diameter in claims 40 and 41.
This deficiency is cured by the rationale a prima facie case of obviousness typically exists when the range of a claimed composition lies inside the range disclosed in the prior art, such as in the instant rejection. 
The claimed range of NFC diameter is 5-100 nm and 10-50 nm and the range of NFC diameter taught in the prior art is 2-200 nm and therefor, includes the claimed range.
	
Response to Applicants’ arguments:
Argument regarding this 103 rejection is basically the same as the previous response, thus the response discussed previously applies here as well and is not persuasive for reason discussed above.

	Claim 23 is rejected under 35 U.S.C. 103(a) as being unpatentable over Laukkanen et al. (WO 2014/128354 A1) and Cartier et al. (EP 2781652 A1) as evidenced by What’s The Difference? Woven vs. Non-Woven Gauze (https://dukal.com/blog/products/woven-vs-non-woven-gauze).
The teachings of Laukkanen et al. are discussed above and applied in the same manner.
According to “What’s The Difference? Woven vs. Non-Woven Gauze”, nonwoven is made from poly Rayon (1st paragraph on 2nd page) which is synthetic.

Response to Applicants’ arguments:
Argument regarding the 103 rejection is basically the same as the above rejection, thus the response discussed above applies here as well and is not persuasive for reason discussed above.

Claim 34 and 35 are rejected under 35 U.S.C. 103(a) as being unpatentable over Laukkanen et al. (WO 2014/128354 A1) and Cartier et al. (EP 2781652 A1) as evidenced by Glazing (https://fashion-history.lovetoknow.com/fabrics-fibers/glazing).
The teachings of Laukkanen et al. and Cartier et al. are discussed above and applied in the same manner. Cartier et al. teach drying with glazing machine.
According to “Glazing” the process of glazing is through pad rollers (the paragraph under “The process”), i.e., pressed between rollers and defined as nip.

Response to Applicants’ arguments:
Argument regarding the 103 rejection is basically the same as the above rejection, thus the response discussed above applies here as well and is not persuasive for reason discussed above.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG YU whose telephone number is (571)270-1328.  The examiner can normally be reached on 9 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HONG YU/
Primary Examiner, Art Unit 1612